DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Great Britain on 10/6/2020. It is noted, however, that applicant has not filed a certified copy of the GB2015828.3 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Fig. 10, “30b” should be “630b”, “36a” should be “636a” and “36b” should be “636b”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims1, 3, 10, 13, 16, 17, 18, 20 are objected to because of the following informalities: 
Re claim 1, in line 1, replace “the presence” with “a presence”
Re claim 1, in line 7, replace “the vicinity” with “a vicinity”
Re claim 3, in line 6, replace “the presence” with “a presence”
Re claim 3, in line 8, replace “the vicinity” with “a vicinity”
Re claim 10, in line 1, replace “the general” with “a general”
Re claim 13 in line 2 replace “the probability and/or the likelihood” with “a probability and/or a likelihood”. 
Re claim 16 in line 2 replace “the material from which the structure is formed; the external temperature of the structure; the operational temperature of the structure; the presence of chiorides: the presence of cladding surrounding the insulation; the material from which the cladding is formed; the design of the cladding; the condition of the cladding; whether the surface or surfaces of the structure is coated; the material which coats the surface or surfaces of the structure: the age of the coating; the condition of the coating; the wall thicknesses of the metal structure: the dimensions” with “a material from which the structure is formed; an external temperature of the structure; an operational temperature of the structure; a presence of chiorides: a presence of cladding surrounding the insulation; a material from which the cladding is formed; a design of the cladding; a condition of the cladding; whether a surface or surfaces of the structure is coated; a material which coats the surface or surfaces of the structure: an age of the coating; a condition of the coating; a wall thicknesses of the metal structure; dimensions”.  
Re claim 17 and 18, in line 3 and 2 respectively,  replace “the likelihood of the occurrence” with “a likelihood of an occurrence”. 
Re claim 20, in line 2, replace “the probability” with “a probability”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fransen et al., “Corrosion Under Insulation (CUI) Detection”, 2018.
Regarding claim 1, Fransen discloses a sensor system for detecting the presence of water in an insulating material surrounding plant equipment and/or pipe work (Introduction; Fig. 4; Piping surrounded by insulation material), the sensor system comprising: a plurality of sensors located in and spatially distributed over the insulating material (Fig.3-4; insulation material having sensors on the inside as shown by arrows), each sensor being operable to provide a sensor output indicative of the presence of water in an insulating material (Lab Testing Section, page 6; “humidity/temperature sensors are installed within the insulation”); at least one reference sensor operable to provide a reference sensor output indicative of the presence of water in an ambient environment in the vicinity of the plurality of sensors (Figs. 3-4; one sensor is outside of cladding “C” representing ambient environment); and a processor configured to receive the sensor outputs from the plurality of sensors and the reference sensor output (See “Applications of detection of CUI…” Section on page 13; humidity sensors wireless/wired and read-out using IoT, RFID, etc., therefore, the read-out is inherently using a processor); wherein the processor is configured to correlate the sensor outputs from the plurality of sensors and the reference sensor output to provide a correlation data output for use in evaluating a corrosion condition (Page 13-14; Summary - trapped water indicative of a corrosion condition in the pipe wall; “absolute humidity difference (AH) between the insulation and the external ambient environment detects the presence of water”).
Regarding claim 2, Fransen discloses wherein the processor is located remotely to the sensor system (Page 13).
Regarding claim 3, Fransen discloses a method of evaluating a corrosion condition of plant equipment and/or pipe work surrounded by an insulating material (Introduction; Fig. 4; Piping surrounded by insulation material), the method comprising: providing a sensor system comprising: a plurality of sensors located in and spatially distributed over the insulating material (Figs. 3-4; insulation material having sensors on the inside as shown by arrows), each sensor being operable to provide a sensor output indicative of the presence of water in an insulating material (Lab Testing Section, page 6; “humidity/temperature sensors are installed within the insulation”); at least one reference sensor operable to provide a reference sensor output indicative of the presence of water in an ambient environment in the vicinity of the plurality of sensors (Figs. 3-4; one sensor is outside of cladding “C” representing ambient environment); and a processor configured to receive the sensor outputs from the plurality of sensors and the reference sensor output (See “Applications of detection of CUI…” Section on page 13; humidity sensors wireless/wired and read-out using IoT, RFID, etc., therefore, the read-out is inherently using a processor); using the processor to correlate the sensor outputs from the plurality of sensors and the reference sensor to provide a correlation data output; and using the correlation data output in the evaluation of a corrosion condition (Page 13-14; Summary - trapped water indicative of a corrosion condition in the pipe wall; “absolute humidity difference (AH) between the insulation and the external ambient environment detects the presence of water”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al., “Corrosion Under Insulation (CUI) Detection” in view of Bohon et al., US 20120056634 
Regarding claim 4 and 5, Fransen discloses the method according to claim 3.  Fransen is silent in wherein the method comprises identifying whether one or more of the plurality of sensors has an output which has a close correlation with the output of the at least one reference sensor, wherein the method comprises determining whether one or more of the plurality of sensors is located in a substantially dry portion of the insulating material. Bohon teaches wherein the method comprises identifying whether one or more sensors has an output which has a close correlation with the output of the at least one reference sensor (Figs. 4a-5; ¶[0076]; resistance of sensor 124 compared to a reference sensor 134 to determine if they are about the same), wherein the method comprises determining whether one or more of the plurality of sensors is located in a substantially dry portion of the insulating material (¶[0076]; If little corrosion, i.e dry portion, then resistance between sensor 124 and reference sensor 134 are closely related).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the reference sensor correlation method of Bohon into a correlation process of Fransen for the benefit of determining whether the portion of the pipe having the sensor has been corroded with greater reliability.  
Regarding claim 6 and 7, Fransen discloses the method according to claim 3.  Fransen is silent in wherein the method comprises identifying whether one or more of the plurality of sensors has an output which is not closely correlated to the output of the at least one reference sensor, wherein the method comprises determining whether one or more of the plurality of sensors is located in a substantially wet portion of the insulating material. Bohon teaches wherein the method comprises identifying whether one or more of the plurality of sensors has an output which is not closely correlated to the output of the at least one reference sensor, wherein the method comprises determining whether one or more of the plurality of sensors is located in a substantially wet portion of the insulating material (¶[0076]; If corrosion is detected, then resistance between sensor 124 and reference sensor 134 are different, which is an indication of water presence).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the reference sensor correlation method of Bohon into a correlation process of Fransen for the benefit of determining whether the portion of the pipe having the sensor has been corroded with greater reliability.  
Regarding claim 9, Fransen discloses the method according to claim 3.  Fransen is silent in wherein the method comprises identifying whether one or more of the plurality of sensors, at a point or points in time, has an output which deviates from the output of the at least one reference sensor.  Bohon teaches wherein the method comprises identifying whether one or more of the plurality of sensors, at a point or points in time, has an output which deviates from the output of the at least one reference sensor (¶[0076]; If corrosion is detected, then resistance between sensor 124 and reference sensor 134 are different, which is an indication of water presence).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the reference sensor correlation method of Bohon into a correlation process of Fransen for the benefit of determining whether the portion of the pipe having the sensor has been corroded with greater reliability.  
Regarding claim 10, Fransen discloses the method comprising determining the general location of one or more water ingress points (page 13).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al., “Corrosion Under Insulation (CUI) Detection” in view of Bohon et al., US 20120056634 in view of Konietzny, WO 2020/126652
Regarding claim 8, Fransen is silent in wherein the method comprises determining whether the system is airtight.  Konietzny teaches insulation formed around a pipe system and determining whether the system is airtight (Page 10, last paragraph; “measuring and estimating airtightness”).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the measurement of whether a system is airtight as taught by Konietzny into the method of Franzen for the benefit of having a system that is less likely to have moisture intrusion and therefore would provide accurate test of its presence.  
 
Claim(s) 11-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al., “Corrosion Under Insulation (CUI) Detection” in view of Al Shehri et al., US20200072744
Regarding claim 11, Fransen discloses a method of evaluating a corrosion risk of a metal structure surrounded by an insulating material, the method comprising: receiving output data from a sensor system according to claim 1.  Fransen does not explicitly discloses inputting the output data from the sensor system into a corrosion evaluation model suitable for evaluating corrosion risk; and using the model to provide an evaluation of the corrosion risk of the metal structure. However, Al Shehri discloses inputting the output data from a sensor system into a corrosion evaluation model suitable for evaluating corrosion risk (¶[0037]; computing device 115 uses predictive analysis for determining corrosion damage); and using the model to provide an evaluation of the corrosion risk of the metal structure (Fig. 1; structure 105 having corrosion risk).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Al Shehri into Fransen for the benefit of maintaining the metal structure in a reliable state. 
Regarding claim 12, Fransen as modified discloses all the limitations of claim 11.  Al Shehri teaches wherein the sensor outputs are real-time sensor outputs and wherein the method comprises updating the model on the reception of each new output (¶[0037]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Al Shehri into Fransen for the benefit of maintaining the metal structure in a reliable state.
Regarding claim 13, Fransen as modified discloses the method according to claim 11.  Al Shehri teaches wherein the method comprises determining the probability and/or the likelihood of failure of the metal structure due to corrosion under insulation (¶[0057], [0058]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Al Shehri into Fransen for the benefit of maintaining the metal structure in a reliable state.
Regarding claim 14, Fransen as modified discloses the method according to claim 11.  Al Shehri teaches wherein the output data from the sensor system relates to water wetting of the metal structure and wherein the method comprising inputting additional information and/or data relating to the water wetting of the metal structure into the model (¶[0003], [0056];). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Al Shehri into Fransen for the benefit of maintaining the metal structure in a reliable state.
Regarding claim 15 and 16, Fransen as modified discloses the method according to claim 11.  Fransen is silent in wherein the method comprises inputting additional information and/or data relating to one or more factors of the metal structure into the model, the one or more factors being selected from the group comprising: material, coating and design. Al Shehri teaches inputting additional information and/or data relating to one or more factors of the metal structure into the model, the one or more factors being selected from the group comprising: material, coating and design (¶[0045]; asset parameters 304, environmental variables 302, Fig. 4), wherein the additional information and/or data comprises information and/or data selected from the group comprising: the material from which the structure is formed; the external temperature of the structure; the operational temperature of the structure; the presence of chlorides; the presence of cladding surrounding the insulation; the material from which the cladding is formed; the design of the cladding; the condition of the cladding; whether the surface or surfaces of the structure is coated; the material which coats the surface or surfaces of the structure; the age of the coating; the condition of the coating; the wall thicknesses of the metal structure; the dimensions of the metal structure; inspection results and test results (¶[0045]; material , dimensions, temperature are input).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Al Shehri into Fransen for the benefit of maintaining the metal structure in a reliable state.
Regarding claim 17, 19 and 20, Fransen as modified discloses all the limitations of claim 15.  Fransen is silent in wherein the method comprises quantifying the additional information and/or data inputted into the model, or a combination of the additional information and/or data, into one or more values which relate to the likelihood of the occurrence and/or presence of corrosion under the insulating material, wherein the method comprises combining the values relating to the likelihood of the occurrence and/or presence of corrosion under the insulating material from the model inputs to provide an overall value for the likelihood of the occurrence and/or presence of corrosion under the insulating material, wherein the overall value represents the probability of failure of the metal structure due to corrosion under insulation.  Al Shehri teaches wherein the method comprises quantifying the additional information and/or data inputted into the model, or a combination of the additional information and/or data, into one or more values which relate to the likelihood of the occurrence and/or presence of corrosion under the insulating material, wherein the method comprises combining the values relating to the likelihood of the occurrence and/or presence of corrosion under the insulating material from the model inputs to provide an overall value for the likelihood of the occurrence and/or presence of corrosion under the insulating material (¶[0057]; inputs from sensors determine which areas have the greatest likelihood of corrosion damage), wherein the overall value represents the probability of failure of the metal structure due to corrosion under insulation (¶[0054]; prediction of areas where there is a high probability of corrosion damage for remedial measures). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Al Shehri into Fransen for the benefit of maintaining the metal structure in a reliable state.
Regarding claim 18, Fransen in view of Al Shahri discloses all the limitations of claim 11. Fransen is silent in wherein the method comprises quantifying the output data from the sensor system into a value which relates to the likelihood of the occurrence and/or presence of corrosion under the insulating material.  Al Shahri teaches wherein the method comprises quantifying the output data from the sensor system into a value which relates to the likelihood of the occurrence and/or presence of corrosion under the insulating material (¶[0054], [0057]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Al Shehri into Fransen for the benefit of maintaining the metal structure in a reliable state.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2858